Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the Statement on Schedule 13G dated December 10, 2007 with respect to the shares of Common Stock of Star Bulk Carriers Corp. and any further amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated: December 10, 2007 RCG CARPATHIA MASTER FUND, LTD. RAMIUS SECURITIES, L.L.C. By: Ramius Capital Group, L.L.C., By: Ramius Capital Group, L.L.C., its investment advisor its sole member By: C4S & Co., L.L.C., By: C4S & Co., L.L.C., as managing member as managing member RCG BALDWIN, L.P. RCG CRIMSON, LP By: Ramius Advisors, LLC, By: Ramius Capital Group, L.L.C., its investment advisor its managing member By: Ramius Capital Group, L.L.C., By: C4S & Co., L.L.C., its managing member as managing member By: C4S & Co., L.L.C., as managing member RAMIUS SECURITIES, L.L.C. C4S & CO., L.L.C. By: Ramius Capital Group, L.L.C., its sole member By: C4S & Co., L.L.C., as managing member RAMIUS CAPITAL GROUP, L.L.C. By: C4S & Co., L.L.C., as managing member By: /s/ Jeffrey M. Solomon Name:Jeffrey M. Solomon Title: Authorized Signatory JEFFREY M. SOLOMON /s/ Jeffrey M. Solomon Individually and as attorney-in- fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
